Citation Nr: 1402922	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent, prior to October 13, 2009, in excess of 60 percent from October 14, 2009 to July 8, 2010, and in excess of 70 percent from July 9, 2010 to the present, for service-connected bilateral defective vision with optic atrophy in the left eye, to include entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 6, 2010.  

2.  Entitlement to an effective date earlier than November 23, 2003 for the award of service connection for bilateral defective vision with optic atrophy in the left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1961 to May 1962, and from June 1963 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequent to the positing of disagreement, the initial disability rating for bilateral defective vision with left optical atrophy was increased to 60 percent as of October 14, 2009, and to 70 percent as of July 9, 2010, with TDIU awarded as of February 6, 2010.  

TDIU may be an alternative theory of a disability rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The issue of the initial disability rating for bilateral defective vision with left optical atrophy has been recharacterized to include the TDIU theory prior to February 6, 2010.  See id.  

The entire claims folder, to include the portions contained in the electronic "Virtual VA" system and the Veterans Benefits Management System (VBMS), has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board has reviewed the claims file, and notes that in the Virtual VA electronic portion, there is an annotation of continuing treatment at VA between June 1997 and January 2012.  It was inferred that these records were transferred to the Veteran's file electronically; however, upon search of the entire claims file, these records do not appear to be present.  Also, in the most recent VA eye examination, dated in January 2011, the treating ophthalmologist noted that continuing care was necessary for the Veteran, and that it was being accomplished at the VA Medical Center in Dallas, Texas.  No clinical eye reports from any VA facility, from the time following this examination, have been associated with the claims file.  

Records held in VA custody are deemed to be constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As VA records from 1997 to the present would be considerably helpful in evaluating the current state of disability, and as there is indication that such records exist but have not yet been associated with the claims file, efforts must be made to secure them prior to any adjudication on this appeal.  Such records may also contain a report of a VA examination which could constitute an informal claim under 38 C.F.R. § 3.157(b) (2013), prior to the claim on which the present effective date is based.  Accordingly, resolution on this issue is deferred until the aforementioned outstanding VA records have been obtained.  

Lastly, the Board notes that the Veteran was last examined by VA in January 2011.  The report of examination notes that further ongoing clinical care was necessary.  While the date of the examination, in itself, is not a sufficient reason to remand for a new examination, as there are indicated outstanding treatment records as well as potential worsening associated with needed follow-up care, the Board is not satisfied that it has the most accurate assessment of the current disability picture.  As such, the claim should be remanded for a new, comprehensive eye examination addressing the severity of the service-connected bilateral vision disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from 1997 to the present, to include any and all clinical treatment records transferred to an electronic file.  Eye consultations at the Dallas VA Medical Center should be specifically located.  Associate these records with the claims file, and if no records are present after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA eye examination for the purposes of determining the severity of the current bilateral vision disability.  In this regard, the examiner should review all VA and other clinical records, and should conduct any tests necessary to ascertain the current level of disablement associated with the eyes.  A rationale should accompany any conclusion reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and dispatch the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

